[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           MAY 3, 2005
                                     No. 04-11400                        THOMAS K. KAHN
                                 Non-Argument Calendar                       CLERK
                               ________________________

                                   BIA No. A76-416-289

FAWZI ABOUSHEHATA,


                                                                          Petitioner,
       versus

U. S. ATTORNEY GENERAL,

                                                                          Respondent.



                               ________________________

                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                             _________________________
                                      (May 3, 2005)

Before ANDERSON, HULL and GIBSON *, Circuit Judges.

PER CURIAM:


       *
        Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit, sitting by
designation.
       Fawzi Aboushehata, a stateless Palestinian, who was born in Saudi Arabia

but does not have citizenship status in that country, petitions for review of the

Board of Immigration Appeals (“BIA”) decision affirming an immigration judge’s

(“IJ”) denial of his application for asylum and withholding of removal.

       On appeal, Aboushehata claims that he qualified for asylum and withholding

of removal.1 Aboushehata asserts that he suffered past persecution because his

rights in Saudi Arabia were severely curtailed and abused because he was a

Palestinian, despite the fact that he was born in Saudi Arabia. Aboushehata points

to Saudi Arabia’s stringent limitations on his rights to work and travel. Further, he

claims that he was twice subjected to arbitrary arrest and detention based on his

Palestinian nationality. The evidence showed, however, that Aboushehata was

arrested and jailed for two weeks when a physical altercation resulted between him

and his employer-sponsor. The other arrest occurred after Aboushehata was

discovered to be working without a work permit.

       Aboushehata asserts that his son, Muhummed, also suffered persecution on

account of his nationality, namely, he was denied permission to obtain heart

surgery at King Fasal Hospital because he was a Palestinian-American. Because


       1
        In his brief, Aboushehata does not raise any challenge to the denial of relief under the
United Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment
or Punishment (“CAT”). When a petitioner fails to offer argument on an issue, that issue is
abandoned. See United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998).

                                                2
Muhummed has a rare chromosome abnormality, he needs constant medical

treatment and care, which Aboushehata contends that his son cannot obtain in

Saudi Arabia as a Palestinian.

      Next, Aboushehata argues that he has a well-founded fear of future

persecution largely because if he returns, the Saudi government would jail him

indefinitely because he remained out of the country longer than he was allowed.

Even if he is released from jail, he claims that he would not be able to obtain

permission to work and secure the necessary medical treatment for his son because

of his Palestinian heritage.

      The BIA denied Aboushehata’s claim for asylum and withholding of

removal. The IJ found significant parts of Aboushehata’s testimony about his

arrests and detention to lack credibility. The BIA then concluded that even

assuming Aboushehata’s testimony was credible, Aboushehata had failed to

establish either past persecution or a well-founded fear of future persecution. The

BIA reasoned that Aboushehata’s arrests for working without the work permit and

for getting into a physical altercation with his employer-sponsor did not establish

past persecution or a well-founded fear of future persecution. The BIA further

stressed that Aboushehata was ultimately allowed to leave Saudi Arabia to obtain

medical treatment for his son, and that his son successfully received medical



                                          3
treatment in the United States. According to the BIA, the fact that Aboushehata

was not able to arrange for his son to have the necessary surgery in Saudi Arabia

because he and the child were not Saudi citizens did not constitute persecution

(especially because Saudi Arabia allowed Aboushehata to bring his son to the

United States for the surgery), nor did the fact that Aboushehata may face certain

consequences for not returning to Saudi Arabia on time.

      The BIA’s factual determinations are reviewed under the substantial

evidence test, and we must affirm the BIA’s decision if it is “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (citation

omitted); see Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc), petition for cert. filed (U.S. Oct. 28, 2004) (No. 04-7944) (“In sum, findings

of fact made by administrative agencies, such as the BIA, may be reversed by this

court only when the record compels a reversal; the mere fact that the record may

support a contrary conclusion is not enough to justify a reversal of the

administrative findings.”).

      An alien who arrives in or is present in the United States may apply for

asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General has

discretion to grant asylum if the alien meets the INA’s definition of a “refugee.”



                                          4
See INA § 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion . . . .

8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum applicant carries the

burden of proving statutory “refugee” status. Al Najjar, 257 F.3d at 1284.

      To establish asylum eligibility, the alien must, with specific and credible

evidence, establish (1) past persecution on account of a statutorily listed factor, or

(2) a “well-founded fear” that this statutorily listed factor will cause such future

persecution. 8 C.F.R. §§ 208.13(a)-(b); Al Najjar, 257 F.3d at 1287. A

“well-founded fear” of future persecution may be established by showing (1) past

persecution that creates a presumption of a well-founded fear and overcomes any

rebuttal by the INS, (2) a reasonable possibility of personal persecution that cannot

be avoided by relocating within the subject country, or (3) a pattern or practice in

the subject country of persecuting members of a statutorily defined group of which

the alien is a part. See 8 C.F.R. §§ 208.13(b)(1)-(2). The “well-founded fear”

inquiry has both a subjective and objective component - that is, the applicant must

show that her fear of persecution is subjectively genuine and objectively

                                           5
reasonable. See Al Najjar, 257 F.3d at 1289. The subjective component is

generally satisfied by the applicant's credible testimony that he or she genuinely

fears persecution. Id. “In most cases, the objective prong can be fulfilled either by

establishing past persecution or that he or she has a ‘good reason to fear future

persecution.’” Id. (citation omitted).

      “Persecution” is an extreme concept that does not include every sort of

treatment our society regards as offensive. Gonzalez v. Reno, 212 F.3d 1338, 1355

(11th Cir. 2000). To qualify as past persecution, “a person’s experience must rise

above unpleasantness, harassment, and even basic suffering.” Nelson v.

Immigration and Naturalization Serv., 232 F.3d 258, 263 (1st Cir. 2000).        An

alien seeking withholding of removal under the INA must show that his life or

freedom would “more-likely-than-not” be threatened upon return to his country

because of, among other things, his national origin. See Mendoza v. United States

Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). This standard is more stringent

than the “well-founded fear” standard for asylum. See Al Najjar, 257 F.3d at

1292-93.

      After review and oral argument, we conclude that substantial evidence

supports the BIA’s denial of Aboushehata’s application for asylum and

withholding of removal. For example, Aboushehata first arrest occurred because



                                          6
he did not have a necessary work permit. Aboushehata’s second arrest occurred

after he got into a physical altercation with his employer-sponsor. Finally, and

although his son did not receive surgery in Saudi Arabia, Aboushehata was

permitted to travel to the United States to obtain the necessary surgery for his son.

Substantial evidence supports the BIA’s conclusion that none of these events,

either alone or in combination, amount to past persecution or a well-founded fear

of future persecution.

      Accordingly, we deny Aboushehata’s petition for review.

      PETITION DENIED.




                                           7